Citation Nr: 1741076	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), with encephalopathy associated with generalized seizures secondary to methane intoxication, from April 29, 2008 to September 12, 2012.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) from April 29, 2008 to September 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In November 2008, the RO denied ratings in excess of 30 percent for PTSD and for encephalopathy with generalized seizures, secondary to methane intoxication.  The Veteran appealed the denial of increased ratings.  In March 2009, the RO issued a rating decision assigning a single rating of 70 percent for both PTSD and encephalopathy, effective April 29, 2008.  In a separate rating decision, dated June 2009, the RO denied the Veteran's request for TDIU.

In September 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Because the presiding VLJ was therefore unable to decide this appeal, the Veteran was advised in writing of his right to a second hearing before a different VLJ.  At his request, a second Travel Board hearing took place before the undersigned in September 2013.  Transcripts of both hearings have been associated with the claims file.  

The Board remanded this case for further development in October 2011, February 2013 and, most recently, in December 2013.

When this appeal was before the Board in December 2013, the Veteran's service-connected PTSD with encephalopathy was rated 70 percent disabling since April 29, 2008.  After further development, the RO issued a rating decision in August 2015, increasing the rating for PTSD with encephalopathy from 70 percent to 100 percent, effective September 12, 2012.  For the period since September 12, 2012, this amounts to a full grant of the benefit sought on appeal.  For the period between April 29, 2008 and September 12, 2012, the Veteran's increased rating remains on appeal because he has not expressed satisfaction with the 70 percent rating assigned.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Similarly, for the period prior to September 12, 2012, the Veteran's request for TDIU is moot.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  But the denial of Veteran's request for a TDIU rating between April 29, 2008 and September 12, 2012 remains on appeal.

Although the Board regrets the need for further delay, the issue of entitlement to a TDIU from April 29, 2008 to September 12, 2012 is addressed in the REMAND portion of the decision below and, for the reasons below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 29, 2008 to September 12, 2012, the symptoms of the Veteran's service-connected PTSD with encephalopathy associated with generalized seizures secondary to methane intoxication most closely approximated occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

From April 29, 2008 to September 12, 2012, the criteria for a disability rating in excess of 70 percent for PTSD with encephalopathy associated with generalized seizures secondary to methane intoxication have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9310, 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270. With respect to his claim for an increased rating for his service-connected psychiatric disorder, the AOJ provided the required notice in a letter to the Veteran dated August 2008.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  
To help decide the Veteran's claim, the AOJ obtained copies of the Veteran's service treatment records, post-service VA treatment records and additional medical and claims processing records from the Social Security Administration (SSA).

During the relevant appeal period, the RO arranged for examinations to assess the severity of the Veteran's service-connected psychiatric disorder in September 2008, April 2010, and November 2011.  The November 2011 examination was scheduled after the Board perceived inconsistencies between the findings in the April 2010 examination report and letters from the Veteran's treating mental health care provider.  Also during the appeal period, the RO obtained examination reports concerning cognitive and neurological deficits variously attributed to encephalopathy, cognitive disorder, seizure disorder and brain damage.  He was examined for encephalopathy in September 2008, for brain injury in April 2010, for central nervous system and neuromuscular disease in November 2011, and for seizure disorder in November 2011,  The AOJ also obtained the results of neuropsychological testing in October 2008 and again in November 2011.  

The duty to assist requires the Board to enforce compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO complied with the Board's October 2011 remand orders by arranging the November 2011 series of examinations.  The RO complied with the February 2013 remand orders by arranging the second Travel Board hearing.  The RO complied with the December 2013 remand orders by obtaining SSA records and by arranging additional examinations, which, as a result of the RO's August 2015 rating decision granting a 100 percent rating for PTSD, are now outside of the direct scope of the relevant appeal period.  

Having taken these steps, the Board finds that VA has complied with its duties to notify and assist the Veteran in this case.  

II. Increased Rating for Psychiatric Disorders

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  At various points, VA examiners and treating mental health providers have also suggested diagnoses of encephalopathy, encephalitis, seizure disorder, cognitive disorder not otherwise specified (NOS), bipolar disorder and depression.  

From 1970 to 2008, the Veteran received a separate 30 percent rating for encephalopathy associated with generalized seizures secondary to methane intoxication.  See 38 C.F.R. § 4.132, Diagnostic Code 9303 (1961) ("chronic brain syndrome associated with intoxication").   Since this rating was in effect for more than twenty years, 38 C.F.R. § 3.951(b) prohibits VA from reducing it except upon a showing that the original rating was based on fraud.  However, by assigning a 70 percent rating for PTSD with encephalopathy, the RO's March 2009 rating decision did not reduce the prior 30 percent rating for the purposes of 38 C.F.R. § 3.951(b) because the effect of the RO's ruling was to grant compensation which exceeded the amount the Veteran had previously been paid for both disabilities.  This change is properly understood as a change of diagnostic code.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that there is ample support in the record for the change in diagnostic code in this case.  As the RO's March 2009 rating decision explains, the Veteran's treating psychiatrist attributed the Veteran's cognitive limitations to PTSD and encephalopathy/encephalitis.  In July 2015, the most recent VA psychological examiner wrote that there was "considerably overlap between the Veteran's cognitive disorder and his mood disorder; both are likely related to his encephalitis noted during service and its treatment."  According to the examiner, it was not possible to differentiate what symptoms are attributable to PTSD and what symptoms are attributable to cognitive disorder.  

As for the other potential diagnoses, the precise diagnostic code chosen will not affect the Veteran's disability rating because all psychiatric disorders are evaluated under a general formula rating formula for mental disorders.  38 C.F.R. § 4.130.  VA regulations require the Board to avoid "pyramiding" or the evaluation of the same disability, or the same manifestation of a disability, more than once under different diagnostic codes.  See 38 C.F.R. § 4.14 (2016).  Because the Veteran will not be rated twice for the same symptoms and the same rating criteria apply for assessing the severity of PTSD, bipolar disorder, depression and unspecified neurocognitive disorder, all of the Veteran's psychiatric symptoms will be reflected in the rating assigned for service-connected PTSD with encephalopathy associated with generalized seizures secondary to methane intoxication.  The Board accepts the opinion of the Veteran's treating physician and the July 2015 VA examiner that it is not possible to differentiate the symptoms attributable to each psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1992).  

The regulatory criteria authorize a 10 percent rating for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is authorized for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF). The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were recently amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed the pending claim before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider any global assessment of functioning scores in the Veteran's treatment records and examination reports.

Factual Background

During his active duty service, the Veteran was involved in combat in Vietnam.  He was evacuated from a combat zone and diagnosed with encephalopathy with seizures, as the Board has noted above.  The RO granted service connection for this condition shortly after the Veteran was discharged from the Army.  In April 1996, the RO granted the Veteran's initial claim for service connection for PTSD, also based on his combat experience in Vietnam.

After he filed the pending claim for an increased rating, the RO arranged for the Veteran to be examined by VA psychologist in September 2008.   The examiner provided a written report, which describes the Veteran's experiences in Vietnam.  The Veteran told the examiner that his symptoms included difficulty sleeping, restless sleep and dreams about Vietnam.  He said he usually had about four or five hours of sleep each night, waking up several times in the night.  The examiner wrote that the Veteran was easily startled and experienced intrusive thoughts about Vietnam several times each week.   He avoided large crowds.  The Veteran was married for three years, but had divorced by the time of the examination.  He had two adult daughters, both of whom have children.  He denied alcohol and drug abuse.  He also denied suicidal and homicidal ideation.   

The examiner described the Veteran as neatly dressed, cooperative and pleasant.  He made good eye contact and his speech was logical and coherent.  He was also alert and oriented with no loosening of association.  He was not confused and his memory was largely intact.  He reported no hallucinations or delusions.  His insight and judgment were adequate.  The examiner's diagnosis was chronic PTSD with a GAF of 47.  In the examiner's opinion, the Veteran was "able to work but is currently unemployed.  He reports difficulty at work related to conflict with his supervisors.  No impairment in thought processing or communication was noted."  

Also in September 2008, the RO arranged an examination with a physician to assess the Veteran's encephalopathy or seizures.  The Veteran describes his seizures as "spacing out spells."  He uses anticonvulsant medication and he told the examiner that he is not presently having seizures and could not recall the last time he experienced a seizure.  The examiner's impression was that the Veteran "has a history of encephalopathy and seizure disorder due to exposure to methane intoxication.  Seizures are well controlled at this point according to the veteran; however, his cognitive abilities are getting worse.  Neuropsychiatric testing is scheduled, and this will help us out quite a bit with where he is at with us at this point."  

In October 2008, a clinical neuropsychologist administered several tests to the Veteran.  During his interview with the examiner, the Veteran said that, at work, he frequently transposed phone numbers with prices.  He denied other cognitive changes except for mild cognitive slowing and occasional stutter.  To address his stutter, he has learned to speak more slowly.  An MRI of the brain, dated September 2008, was normal.  The Veteran denied head injury with loss of consciousness or stroke, but mentioned seizures associated with encephalitis, which had not recurred for "many years."  He had a remote history of substance abuse, but he has remained sober for 30 years and remains active in alcoholics anonymous.

The neuropsychologist's report indicates that, at the time of the tests, the Veteran was employed selling automobiles and "stated that he enjoys the work."  He told the examiner that he had few friends, but described himself as being independent in all activities of daily living.  The neuropsychological examination revealed "isolated deficits in the areas of attention, language, memory, and math.  Specifically, on measures of attention the patient had mild to moderate reductions in his span of verbal attention and in his ability to hold such information and mentally manipulate it. . . . The patient's performance on a measure requiring rapid word reading was also reduced, falling in the severely impaired range of age, and his ability to rapidly name colors was moderately impaired for age.  Nonetheless, his verbal fluency in the absence of visual cues was average under both phonemic and semantic category constraints.  Finally, in the area of memory the patient had mildly impaired learning for both perceptually based information and unstructured verbal material.  Across learning trials he ultimately learned an expected amount of information, but his learning was slowed for his age."

The neuropsychologist, however, contrasted these impairments with the Veteran's "average abilities on measures of perception, visual attention, psychomotion, visuomotor speed and construction, mental control, memory retention, and reasoning.  Emotionally, the patient endorsed a number of symptoms of depression, consistent with a clinically mild level of depression.  Symptoms endorsed included feelings of failure, pessimism, guilt, anhedonia, sleeplessness, tearfulness, and fatigue."    

VA received a letter from the Veteran's treating physician in January 2010.  The letter indicates diagnoses of PTSD and "mood disorder secondary to brain injury cyclic in nature" with an Axis III diagnosis of seizure disorder and a GAF of 45.  In the physician's opinion, during active duty the Veteran likely suffered "some sort of encephalopathy, such as viral meningitis or exposure to a brain toxin.  This left him with permanent brain damage, seizures and cognitive difficulties.  This also is the most likely culprit of his cyclical mood disorder, as it is relatively atypical in presentation for a classic Bipolar Disorder.  It is my opinion that both [the Veteran's] cognitive problems and mood disorder are directly attributable to the syndrome that led to his medical evacuation from combat."    

According to the physician, the Veteran's level of functioning varied over time "from fairly well to very poor."  The physician wrote that he had observed increasing symptoms in the past several months.  Describing the Veteran's increased symptoms, the physician wrote that "[The Veteran] is getting numbers and prices confused at work, where he sells cars.  He feels his employer has only been letting him stay on because he is sympathetic to his plight, as [the Veteran] is not currently producing sales.  His mood is generally poor and he has difficulty with concentration and irritability."  The physician wrote that he expected the Veteran's condition to get worse over time.  Eventually, he expected that, "[the Veteran] will not be able to maintain any employment.  From his description of his recent work performance I feel he suffers total occupational impairment due to his cognitive problems and impairment in his thought processes."  

In April 2010, in connection with a separate claim for service connection for traumatic brain injury, which was later denied, the RO obtained a second examination report from the physician who had previously assessed the Veteran's encephalopathy.  The Veteran did not appeal the denial of the traumatic brain injury claim.  Although the April 2010 report indicated that no traumatic brain injury occurred, it did describe neuropsychiatric deficits and cognitive problems which are relevant to the pending increased rating claim.  The physician indicated that much of the Veteran's documented difficulty with verbal attention, naming, reading fluency, learning and calculations were caused by bipolar disorder.  The examiner identified problems with memory, attention, concentration and executive functioning.  However, the Veteran was "able to communicate well with spoken and written language, although he does state that he has difficulty with stuttering.  The examiner suggested that most of the symptoms affecting memory, attention concentration, executive functioning, judgment, mood swings, anxiety and depression were the result of bipolar disorder and service-connected PTSD.  

Also in April 2010, the RO arranged another examination of the Veteran by the psychologist who had provided the September 2008 report.  According to the April 2010 psychologist's report, the Veteran was employed as a car salesman.  The Veteran told the examiner that he was "not sure why [his employers] keep him on.  He said 'if I were them I wouldn't keep me around' and chuckled at the observation.  He said he had trouble remembering things and concentrating and did not think he was a very good employee but he appreciated the fact that they had told him he could work there as long as he wished too."

On mental status examination, the Veteran was alert and oriented.  He was neatly dressed and groomed, cooperative and pleasant.  He made fair eye contact and his speech was logical and coherent.  "Memory appeared to be largely intact but he apparently does have some lapses in memory and difficulties with concentration.  He reported no hallucinations and no delusional material was noted."  He denied suicidal or homicidal ideation.  The examiner assigned a GAF of 55.  

Reviewing the Veteran's recent VA treatment records, the April 2010 psychologist's report indicates that "Recent neuropsychological testing did not find significant cognitive deficits. . . . It is difficult to totally sort out symptoms of a mood disorder from symptoms of [PTSD] as depression almost always  accompanies moderate to severe PTSD.  His mood disorder symptoms are related to cognitive factors such as memory and concentration as well as certain emotional factors however his anger and irritability could be related to both his mood disorder and his [PTSD].  His PTSD symptoms are not as severe as in the past but are still moderate in intensity and do cause a problem in social and occupational functioning."  

The Veteran submitted written statements criticizing the April 2010 VA examination reports for unreasonably minimizing the cognitive deficits identified during neuropsychological testing and for suggesting an improvement in the intensity of his PTSD symptoms.  These findings, the Veteran suggested, were inconsistent with the letter from his treating psychiatrist and the contemporary VA treatment records.  

To address the Veteran's concerns, and to resolve the conflicting aspects of the medical evidence, the Board remanded this appeal with instructions to arrange a new series of VA examinations, which the RO arranged in November 2011.  

The first examination was provided by a VA psychiatrist, who diagnosed PTSD and cognitive disorder not otherwise specified (NOS).  The examiner assigned a GAF score of 45, but noted that "GAF is provided for PTSD only.  If overall functioning to include cognitive decline were included the GAF would be approximately 40."  According to the November 2011 mental health examiner, it was possible to differentiate the symptoms attributable to PTSD and to cognitive disorder NOS.  PTSD caused depressed mood, anxiety, irritability and isolation.  The Veteran's cognitive disorder caused impaired spatial perception, difficulty in retaining new information and irritability.  

For PTSD, the examiner wrote that the Veteran's symptoms most closely approximated occupational and social impairment with reduced reliability and productivity - i.e., the criteria for a 50 percent rating.  Although the Board may consider her opinion, the examiner's application of the legal rating criteria is not binding on the Board.  Despite her assignment of separate GAF scores for PTSD alone and for PTSD combined with cognitive disorder NOS, the examiner indicated that it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by each mental disorder.  

The report indicates that, at the time of the examination, the Veteran lived with his mother and was working as a car salesman.  He reported "little success" and said that he worked for a friend.  He told the examiner that he had good relationships with his two daughters and five grandchildren.  According to the examiner, the Veteran's PTSD symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting the names, directions or recent events, and disturbances of motivation and mood.  

The examiner wrote that, although "the veteran does experience some significant PTSD symptoms and some residual symptoms of encephalopathy . . . it is less likely as not that the veteran's symptoms preclude all forms of gainful employment.  The veteran is able to be around people enough to go to casinos for entertainment and function in job currently."  

Also in November 2011, the RO arranged for a central nervous system and neuromuscular diseases examination.  This report, submitted later in the same month by a separate physician, identified two conditions: (1) encephalopathy and (2) intoxication - specifically C4 fumes.  The medical history indicated that the Veteran was "[e]xposed to C4 fumes and had a seizure."  According to the examiner, continuous medication was required to control the Veteran's central nervous system conditions.  

On neurological examination, the Veteran's speech and gait were normal.  Test results indicated normal muscle strength in both the upper and lower extremities.  Deep tendon reflexes were also normal.  The Veteran did not have muscle atrophy attributable to a central nervous system condition.  Nor did he have muscle weakness.  The examiner identified no tumors or neoplasms and no other pertinent physical findings, complications, signs or symptoms related to the conditions listed in the diagnosis section of his report.  The examiner indicated that he had viewed the report of a CT study of the Veteran's brain before providing his report.  In the opinion of the examiner, the Veteran's central nervous system disorders did not impact his ability to work.  

The same physician also completed a separate disability benefits questionnaire for seizure disorders, also in November 2011.  The examiner indicated that the Veteran had been diagnosed with a seizure disorder - specifically, tonic-clonic seizures or grand mal in 1970.  The examiner wrote that continuous medication was required to control epilepsy or seizure activity.  The symptoms of seizures consisted of generalized tonic-clinic convulsions and episodes of unconsciousness.   The examiner identified 1970 as the date of both the first and the most recent seizure.  According to the report, the Veteran had never had minor seizure or psychomotor seizure (major or minor).   According to the examiner, there were no other pertinent physical findings, complications, signs or symptoms related to the seizure disorder diagnosis.  The examiner reviewed the results of several studies and diagnostic procedures, including a CT scan, a cerebrospinal fluid examination, an electroencephalography study and neuropsychological tests.   In the examiner's opinion, the seizure disorder did not affect his ability to work.  

The last of the November 2011 series of examinations consisted of a second series of neuropsychological tests, administered by a neuropsychologist who had not previously examined the Veteran.  The examiner's report indicates difficulty with numerical operations and slowed processing speech, inattention and, "making paraphasic errors (i.e. meaning to say one thing but using a similar but incorrect word); and mild difficulty with writing (primarily transposing numbers)."  

At the time of the examination, the Veteran was well-groomed and dressed.  Initially he was guarded and concerned, but appeared more trusting and relaxed when the purpose of the evaluation was explained.  His affect "was variable but appropriate to situation.  He was a good historian.  He was pleasant and cooperative and scores from objective and embedded measures of effort and motivation indicated that he gave adequate effort."  

The examiner described the Veteran's auditory and verbal attention span as mildly impaired with relatively greater difficulty with divided attention.  Mental control was also mildly impaired.  According to the examiner, the Veteran's general cognitive efficiency was mildly to moderately impaired.  The Veteran complained of difficulties with number transposition and gave a test of increasingly difficult calculations.  "His performance fell in the low average range primarily due to inattention (i.e. doing addition rather than multiplication) and a somewhat careless approach to the task.  However, his basic calculations were intact."      

Describing the results of learning and memory tests, the examiner indicated that the Veteran initially learned slowly "but quickly acquired the information with repetition.  Memory of the information after a shorter and a longer delay was average although he intruded a large number of erroneous words throughout.  Memory for logical verbal information (i.e. short stores) was intact with good retrieval and consolidation over time."  The examiner described visual memory as "mildly impaired" but the Veteran had "good retrieval and retention of the information he acquired."  
 
The Veteran's depression inventory test results suggested severe depression.  In comparison to the 2008 neuropsychological testing, the examiner referred to "a decline in the above mentioned areas, particularly related to spatial perception.  Although frontal/executive dysfunction is often seen in patients with longstanding psychiatric difficulties, seizures, medication use, and mild volume loss, his spatial misperception is somewhat surprising and may be better explained by his history of remote encephalopathy."

The examiner recommended that the Veteran should be allowed plenty of time to complete tasks, that he should focus on one task at a time and avoid demands for divided attention and that he should use a calculator to reduce calculation errors.  

As suggested above, in addition to these examination reports, the record includes subsequent reports which are now outside of the scope of this appeal due to the increase in the Veteran's PTSD rating from 70 percent to 100 percent granted by the RO in August 2015.  For this reason, it is not necessary to describe those reports in detail.  However, it is potentially significant that a January 2015 VA mental illness examination report indicates the presence of two symptoms - difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting - which had not been noted by the previous examiners.  According to another January 2015 VA examination report (for central nervous system and neuromuscular diseases), the examiner noted depression and cognitive impairment, but wrote, "the Veteran's mental health manifestations did not result in gross impairment of thought processes or communications."  As the Board has previously noted, the most recent VA psychological examination, dated July 2015, indicates that it was difficult to differentiate symptoms attributable to PTSD from symptoms associated with cognitive and/or mood disorders likely related to encephalitis in service.  This finding further supports the Board's decision to consider both PTSD and residuals of encephalopathy together under the general rating formula for mental disorders.  Unlike previous examiners, the July 2015 examiner indicated that the Veteran's symptoms caused total occupational and social impairment.  

In addition to these examination reports, the Board has reviewed numerous treatment notes from the Veteran's treating VA mental health care providers.  These include notes describing at least 27 appointments with the psychiatrist who wrote the January 2010 letter quoted above.  VA treatment records also describe 17 appointments with a second psychiatrist, who succeeded the first as the Veteran's primary mental health care provider in the summer of 2012.  While the Board has considered all of these notes, in the case of the second psychiatrist, only three of the Veteran's appointments with him took place during the relevant appeal period.

The Veteran began his treatment with the first VA psychiatrist in April 2008.  He said that he had just lost his job and the psychiatrist assigned a GAF of 50.  The other GAF scores assigned by the first psychiatrist were 43 in August 2008, and 45 for all appointments between September 2008 and April 2012.  The second psychiatrist assigned a GAF score of 51 in July 2012.  Between October 2012 and December 2013 - after the end of the relevant appeal period - the second psychiatrist consistently assigned GAF scores of 40.  

During his treatment of the Veteran, the first psychiatrist consistently described the Veteran's behavior as cooperative, his thought process as linear and logical and his speech as normal.  He described the Veteran's affect as restricted and noted deficits in math.  After September 2011, the psychiatrist added the words "but forgetful" after "linear and logical" to describe the Veteran's thought process.  The Veteran consistently denied suicidal and homicidal ideation.  The VA treatment notes also indicate the absence of delusions or hallucinations.  

The psychiatric treatment notes often describe the Veteran as angry, depressed or upset.  In July 2008, he mentioned that one source of stress was the need to support one of his daughters and her children.  In April 2011, the Veteran indicated that he was helping to care for his elderly mother, who had recently broken her arm.  On several occasions, he told his psychiatrist that had had lost his job, or that he was worried about keeping his job, or that his employer was only retaining him out of sympathy for his difficult circumstances.  In August 2011, he told his psychiatrist about a "huge panic attack."  

The Veteran periodically expressed his disappointment with certain events in his life.  In March 2009, the Veteran was upset after he was robbed outside of an automatic teller machine, but he told his psychiatrist that "he handled the episode fairly well."  In July 2009, the psychiatrist described the Veteran as reacting to the end of a relationship, which "caused him some distress but overall [he] seems to be handling things fairly well."  In February 2011, the Veteran complained about having been fired from his job and his psychiatrist noted that he continued to have trouble controlling his temper.  In February 2012, he told his psychiatrist about nightmares and said that he slept too much.  He was referred to group therapy, but in May 2012, he "stayed after group therapy to tell the leader that he did not think he needed therapy.  He said he received all the support he needed from . . . his psychiatrist."  

In July 2012, the second psychiatrist described the Veteran's behavior as being difficult to redirect.  But his thought process was described as organized.  In August 2012, the psychiatrist wrote about the Veteran's feelings of anger at a co-worker "who has made light of his condition."  The Veteran told the psychiatrist that he had "frequent violent fantasies but does not act on them."  

The second psychiatrist wrote a letter on the Veteran's behalf in January 2013 - after the close of the relevant appeal period.  According to the letter, the Veteran had PTSD, an episodic mood disorder related to encephalopathy incurred in Vietnam and, more recently, he had developed cognitive symptoms which meet the criteria for dementia not otherwise specified.  Based on these symptoms, the psychiatrist opined that the Veteran was "unable to engage in gainful employment."  

In addition to the records of the Veteran's treating psychiatrists, the Board has considered the Veteran's testimony from both hearings.  In September 2011, the Veteran testified that his doctor had increased his medications.  He also said he had been on seizure medication since returning from Vietnam.  He testified that he had experienced seizures when he was on medication: "I get frustrated and I have these little periods of time when, truthfully, it's just spaced out, you know."   He testified that his stress level drastically increased in recent years.  He also said that the reason he had lived in his parents' house was "simply because I don't know how to take care of myself. I mean, I just truly don't, you know, and if something literally today happened to my mother I don't know what I'd do."  

The Veteran described progressively increasing doses of medicine to treat his PTSD.  He mentioned difficulties with short-term memory and recalled being surprised when other people would remind him of something he had recently said to them.  When he was asked whether he felt he was in danger of hurting himself or others, he answered that he did not want to hurt himself and, with five grandchildren, he believed he had much to live for.

During the September 2013 Travel Board hearing, the Veteran said that he continued to take medication and did not socialize very much.  He said he gets along well with his daughters and with his mother.  He said he was fired from his most recent job and that, presumably his employer, told him "I wasn't any good and said go away."  

The Veteran said he felt irritable every day that he was at work.  But he testified that he never had any violent outbursts when working.  He said he never had trouble remembering the names of friends or close relatives.  The Veteran did testify that he had panic attacks.  He answered equivocally when asked whether he ever has thoughts of suicide.   Asked to clarify he seemed to endorse the statement that he sometimes has thoughts about suicide but does not ever believe he would act on them.  

The Board has also reviewed the Veteran's written statements.  The information in these statements has mostly already been described in the Board's summary of the hearing testimony, examination reports, and treatment records.  The specific written arguments the Veteran has made in favor of his claim for an increased rating will be addressed in the analysis below.

Analysis

The Board finds that, during the period from April 29, 2008 to September 12, 2012, the symptoms of the Veteran's service-connected PTSD with encephalopathy associated with generalized seizures most closely approximated the criteria for the previously assigned 70 percent rating - i.e., occupational and social impairment with deficiencies in most areas.

The VA examination reports and treatment records describe several symptoms which are part of the rating criteria for a 30 percent rating - depressed mood, anxiety, and chronic sleep impairment.  According to the treatment notes, he also experienced panic attacks.  Depending on the frequency of panic attacks, they can favor the assignment of either a 30 percent rating - "panic attacks (weekly or less often)" - or a 50 percent rating - for "panic attacks more than once a week . . . ."  Despite the voluminous medical treatment record in this case, it is not exactly clear whether the Veteran experienced panic attacks more than once a week during the relevant time.  Resolving reasonable doubt in the Veterans favor, the Board will assume that panic attacks took place more than once a week during the relevant appeal period.  See 38 C.F.R. § 4.3.  Nevertheless, such symptoms would only favor the assignment of a 50 percent rating.

In a written statement, the Veteran has argued that the letters from his psychiatrists support the assignment of a higher rating.  Of these letters, the January 2010 letter from the first VA psychiatrist is more relevant, because it reflects his assessment of the Veteran's symptoms during the appeal period.  The Veteran stresses the final sentence of this letter: "From his description of his recent work performance I feel he suffers total occupational impairment due to his cognitive problems and impairment in his thought process."  However, the same letter uses the future tense to describe the Veteran's inability to work: "In my opinion he is likely to only get worse over time and will not be able to maintain any employment."  

The letter does not attribute to the Veteran any of the regulatory criteria for the assignment of a 100 percent rating for mental disorders.  Moreover, the treatment notes of the author include no evidence that the Veteran displayed those symptoms - for example, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time and place or memory loss for names of close relatives, own occupation or own name.

According to the psychiatrist's treatment notes, the Veteran experienced no delusions or hallucinations.  He remained capable of performing activities of daily living, and he remained oriented to time and place.  

The January 2013 letter of the second psychiatrist might favor the assignment of a 100 percent rating if it reflected the Veteran's symptoms during the appeal period.  But the psychiatrist specifically described the cognitive deficits which meet the criteria for dementia NOS as a recent development.  The same psychiatrist's treatment notes from July and August of 2012 describe the Veteran's thought process as organized and his affect as congruent with his mood.  Moreover, the GAF score assigned by the psychiatrist in July 2012 (51) is significantly higher than the score of 40 which he consistently assigned beginning in late October 2012.  

The Veteran has also argued for an increased rating based on the cognitive impairments demonstrated by the results of neuropsychological testing in September 2008 and November 2011.  He particularly emphasizes that the results of the November 2011 tests demonstrated more serious cognitive impairments than the results of the September 2008 tests.  The November 2011 neuropsychological test results demonstrated the Veteran's tendency to say a similar incorrect word instead of the word he intended to say, mild difficulty writing (particularly when transposing numbers), mildly impaired verbal attention span, mildly impaired mental control, and scores in the "low average range" when tested on number transposition.  

Many of these cognitive impairments are not specifically mentioned in the General Rating Formula for Mental Disorders.  Pursuant to Mauerhan, the Board has considered the occupational and social impairment associated with these symptoms in comparison to the occupational and social impairment associated with the specific schedular rating criteria.  The cognitive tests indicate that the Veteran's memory, particularly for numbers, is somewhat impaired.  It is relatively straightforward to compare these symptoms to the degree of memory impairment assigned to different ratings under the general rating Schedule.  The criteria for a 30 percent rating include mild memory loss (such as forgetting names, directions, recent events).  The 50 percent criteria include "impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks)" and the 100 percent rating criteria include "memory loss for names of close relatives, own occupation or own name."  38 C.F.R. § 4.130.

The Board finds that the Veteran's difficulty with mathematical computations and his memory difficulties more closely approximate the "retention of only highly learned material, forgetting to complete tasks" than "memory loss for names of close relatives, own occupation or own name."  This conclusion is supported by the comments of the November 2011 examining neuropsychologist.  She wrote that, although the Veteran initially learned slowly, he "quickly acquired the information with repetition.  Memory of the information after a shorter and a longer delay was average although he intruded a large number of erroneous words throughout.  Memory for logical verbal information (i.e. short stores) was intact with good retrieval and consolidation over time."  The Veteran's visual memory was described as "mildly impaired" but the Veteran had "good retrieval and retention of the information he acquired."  At the most recent Travel Board hearing, he denied forgetting the names of friends or close relatives.   

In a September 2012 written statement, the Veteran suggests that a higher rating should be assigned because he has a central nervous system condition which requires continuous medication to prevent seizures.  VA seizure disorder and central nervous system condition examination reports indicate that the Veteran had seizures associated with encephalopathy in service.  They confirm that the Veteran has not experienced seizures since then, because they have been well controlled with medication.  In making this finding, the Board rejects the equivocal suggestion of the Veteran, in his September 2011 hearing testimony, that his feelings of being "just spaced out" were seizures.  This statement is inconsistent with his interview with the November 2011 VA seizure disorders examiner, who would have been interested to learn about any post-service seizures.  Although the General Rating Formula for Mental Disorders does not explicitly contemplate the Veteran's remote history of seizures, the criteria authorize a 10 percent rating when "symptoms [are] controlled by continuous medication."  38 C.F.R. § 4.130.  Because the rating criteria specifically authorize only a 10 percent rating based on the need for continuous medication, it is clear that the Veteran's similar symptoms do not justify a 100 percent rating.

The Veteran is correct that the November 2011 neuropsychological test results were worse than the 2008 test results.  But the Board finds that, even after this increase in the severity of his cognitive impairments, his symptoms were still closer to the 70 percent rating criteria than to the criteria for a higher 100 percent rating.  Significantly, the November 2011 neuropsychologist suggested that the Veteran be given plenty of time to complete tasks and that he use a calculator to reduce calculation errors.  These suggestions indicate a degree of occupational and social impairment which is less than total.  

According to VA psychiatric treatment notes dating from the relevant appeal period, the Veteran was able to help his injured mother and to support his adult daughter and her children.  This would not be possible for someone experiencing symptoms similar in severity to the criteria for a 100 percent rating - e.g., someone with gross impairment in thought processes or communication or someone experiencing persistent delusions or hallucinations.  It is clear that the Veteran's symptoms did increase in severity.  But his current award, which assigns a 100 percent rating effective September 12, 2012 and a 70 percent rating between April 29, 2008 and September 12, 2012, appropriately compensates him for that increase.

For these reasons, the preponderance of the evidence is against the assignment of a rating higher than 70 percent for PTSD with encephalopathy associated with generalized seizures between April 29, 2008 and September 12, 2012.  

With respect to the increased rating issue decided today, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017). 


ORDER

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with encephalopathy associated with generalized seizures secondary to methane intoxication, from April 29, 2008 to September 12, 2012, is denied.


REMAND

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Marginal employment is not considered substantially gainful employment.  Id.

Marginal employment exists when "a veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  38 C.F.R. § 4.16(a).

To help determine whether he is eligible for TDIU, the Board has remanded the Veteran's appeal to obtain additional information about the circumstances of his employment during the relevant period.  Pursuant to the Board's instructions, the AOJ has obtained records from the SSA, the Veteran's tax returns for 2008, 2011, 2012, a VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability") with information about the Veteran's employment and earnings history, and a pay statement from one of the Veteran's jobs reflecting an hourly rate and additional earnings from commissions for the sale of automobiles for the third week of August 2011.    

Based on this information, it appears that the Veteran was employed for most of the relevant appeal period and that his earned income generally exceeded the poverty threshold for one person.  However, in light of the recent decision of the United States Court of Appeals for Veterans Claims in Cantrell v. Shulkin, 28 Vet. App. 382 (2017), further development is needed before the Board can decide whether the Veteran's relevant employment was "limited to employment in a protected environment such as a family business or sheltered workshop" for the purpose of 38 C.F.R. § 4.16(a).

On several occasions, the Veteran has told VA examiners or his VA treating psychiatrists that he only remained employed due to kindness or sympathy of various employers.  He made similar statements when employed as a salesman for multiple automobile dealerships.  These statements are sufficient to raise the issue of whether the Veteran's employment was limited to employment in a protected environment.  

VA treatment notes suggest that some of the Veteran's compensation came from commissions on car sales.  If this is true for all or most of the compensation paid to the Veteran, it may be difficult for the Veteran to establish that he was employed in a protected environment, because, under such an arrangement, the extent of his compensation would be strictly proportional to the revenue he generated for his employer.  If, on the other hand, most of the Veteran's compensation came in the form of hourly wages, and if he generated few if any automobile sales and was only retained as an employee because of the charitable feelings of his employers, it is possible that his employment might amount to employment in a protected environment under 38 C.F.R. § 4.16(a).

It appears the Board only has reasonably complete information with respect to the automobile dealership which employed the Veteran at the time of the first Travel Board hearing.  At that hearing, he provided the August 2011 pay statement, which indicates that he received an hourly wage and also commissions.  The statement also includes a worksheet indicating that the Veteran's employer considered the Veteran to be indebted to the extent that he received hourly compensation that was, to some degree, out of proportion to the amount of commissions earned.  In his hearing testimony, the Veteran explained that, "if I don't make a certain amount of money, they take it back out of my next paycheck."  Explaining the statement, the Veteran said that, "it shows I'm $1,100 in the hole which, you know, if I sell a car this week and I make $300 on it, well, they give me $300 for 40 hours a week anyway, but they take that back."  Because of this arrangement, the Veteran said "I'm not making anything.  If I quit today, I'll owe them $1,153."

It is unclear whether there were similar arrangements with the other automobile dealerships which employed the Veteran during the appeal period.  Accordingly, the Board will remand this case to give him the opportunity to provide this information.  A remand is also necessary because it is not clear that the available employment and earnings information is complete.  In his September 2013 hearing testimony, the Veteran said that he had 10 jobs in the past five years.  The Veteran's VA Form 21-8940 only identifies three employers.  On remand, he should be invited to provide employment and earnings information about the others.  The AOJ should specifically inquire of the Veteran concerning the extent to which each employer's payments to him were based on commissions and/or hourly wages.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA Form 21-8940 and request that he provide all available information regarding his employment history between April 29, 2008 and September 12, 2012.  The AOJ should provide this form to the Veteran in a letter which should invite him to submit evidence (for example, written statements from former employers) suggesting that he was only able to remained employed during the relevant period because of the kindness or sympathy of his former employers.  In the letter, the AOJ should specifically ask the Veteran to please indicate, for each automobile dealership which employed him from April 29, 2008 and September 12, 2012, the extent to which his earnings were based on commissions on automobile sales and the extent to which his earnings were determined by an hourly wage.

2. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue of entitlement to a TDIU rating from April 29, 2008 to September 12, 2012.   In readjudicating this issue, the AOJ should specifically consider whether the Veteran's employment during the relevant period was "employment in a protected environment" for the purposes of 38 C.F.R. § 4.16(a).  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


